Order and judgment granting plaintiff attorney partial summary judgment for $47,123,55, inclusive of interest, representing legal fees due and owing, and severing and continuing for trial plaintiff’s claim for other fees in the amount of $3,483.40, unanimously affirmed, with $50 costs and disbursements to plaintiff-respondent. The general rule is that the agent for an undisclosed principal, or even a partially disclosed principal, will be liable on any contracts that he makes on behalf of his principal (Unger v. Travel *827Arrangements, 25 A D 2d 40, 47; Restatement, Agency 2d, §§ 4, 321, 322; 2 N. Y. Jur., Agency, §§ 315, 316). While it is true that the parties to the contract may expressly and effectively agree that the agent will not be liable despite nondisclosure, there is insufficient in this record to establish such agreement. The broad conelusory statement, without specification of persons, place, time or circumstances, contained in the affidavit submitted on behalf of defendant falls short of such proof (Kramer v. Harris, 9 A D 2d 282, 283).
Concur — Botein, P. J., Breitel, McNally and Eager, JJ.